Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
How is a numerical value obtained for an “actual mooney index”?  What is the algorithm?  Such is necessary for claim 1’s moony sensor that obtains values.
	As to page 6; where do the “power recorded” (line 24) and “previous recorded power” (lne25) come from?  Are they somehow from the same sample?  Are they from different samples of the same material?  Are they from different samples of different materials?  Such is critical in determining what claim 1’s “power consumption value” (line 2 from last) represents, and how to actually “obtain” (line 2 from las, claim 1) such.  
	As to page 7; how can a mere comparison (“comparing”, line 1) be employed to “control power consumption and cost” (line 3)?  A comparison is just that, a comparison.
	As to page 7; how does mere recording (“records, line 8) of power consumption “reduce” (line 9) an index value?  (Presumable, the reduction is from 1.3652 kW to 0.852 kW)  Such is necessary for claim 1’s power meter meter)
	As to page 7, is unclear what occurs over time to recognize a “power consumption value”.  There must be an initial sample condition and final sample condition to determine the power consumed between those 2 conditions, but no particular steps are apparent.  There is a “mooney viscosity is 91” to claim 1’s obtaining of a power consumption value from a calender)
	As to page 7, what is the difference between “rubber to be tested A” (line 12) and ”rubber to be tested B” (line 14)?  Are they different materials 100?  Are they the same material, but differently treated in some manner? 
	As to the tables on pages 7 and 8, the parameters/variables Po, P30, PRI, G, expansion rate are all undefined.
	As to the tables on pages 7 and 8, are the mooney values listed after “calendering” the listed number of times?
	As to the tables on pages 7 and 8, how can there be listed “power” values for samples not listed as having undergone calendering (i.e., “the rubber to be tested A” (last line, page 7)?   
	As to page 7, how can anyone arrive at the power consumption value being “61” (line 18)?  There is no “61” in the tables.  There is not even any way to arrive at a value of “61” from all of the values listed in the table.  What is the definition of “power consumption value” (line 18)?  (It must be a different definition from earlier described “power consumption value”.   
As to the last table on the tables on pages 7 and 8, how can there be listed “power” values for samples not listed as having undergone calendering (i.e., “the rubber to be tested A” (last line, page 7)?  
As to the bottom of page 8, how are there power values ever established for C1,C2,D1,D2,D3,D4?  Did they undergo any test to allow for a measure of power?  The first 2 tables suggest a number of calendaring times, but none exists for C1,C2,D1,D2,D3,D4.     
As to page 9, lines 2,3, what elements of the tables are exactly is compared to what?  (How does “average specific gravity” (line 2) play a part in distinguishing between “rubber of D company” and “that of C company” (lines 2-3)?  
As page 9, what parameter does “higher” (line 2) relate to?

As page 9, what parameter does “lower” (line 4) relate to?
As to claim 1, what does “sample the rubber material according to the weight value” mean?  Does it mean that the controller provides a weight value (i.e., force), and that the sampler removes a sample of that actual weight?  Note that the rollers have a fixed pitch, and that there is no reference to the dimensions of such sample, so maybe dimension of the sample provides for part of the sampling … but the application on that.  

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, how does a controller “produce” (line 3) such values (“value”, both occurrences, line 3)?   The term “produce” is a powerful term, suggestive of determination in some manner which is not found in the specification.  Maybe the controller merely - - provides - - (stored) values?  What is Applicant’s intent?
As to claim 1, how does a controller “produce” (line 3) an index and pitch?   The term “produce” is a powerful term, suggestive of determination in some manner which is not found in the specification.  Maybe the controller merely - - provides - - such values?  What is Applicant’s intent?

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861